O’QUINN, Justice.
This is a companion case to Kaplan v. Cold Springs Utility Company, reported in 76 S.W.(2d) at page 584. In fact, this is a part of the Kaplan Case. Covert and Kaplan being defendants in the suit, and, when judgment went against them, they both appealed, Kaplan by regular appeal, and Covert by writ of error.
For a statement of the nature and result of the suit, we refer to Kaplan v. Cold Springs Utility Company, supra. As the pleadings of the parties there are the same here, being the same case, and the evidence identical, this appeal is controlled by the holdings in that appeal.
Accordingly, the judgment is affirmed.